Filed 1/23/14 In re Abigail S. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re ABIGAIL S., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,
                                                                       G048420
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL044323)
         v.
                                                                       OPINION
ABIGAIL S.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregory
W. Jones, Judge. Affirmed as modified.
                   Sarita Ordonez, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and
Marrissa Bejarano, Deputy Attorneys General, for Plaintiff and Respondent.
                                  *          *           *
              The Orange County Juvenile Court placed minor Abigail S. (born March
1997) on juvenile probation for prostitution-related activity. The parties agree a
probation condition requiring Abigail not to associate with anyone involved in
prostitution activities is vague because Abigail could unknowingly violate the
prohibition. As modified, we affirm the judgment.
                                             I
                         FACTS AND PROCEDURAL BACKGROUND
              On the morning of March 2, 2013, Los Angeles undercover vice officers
spotted 15-year-old Abigail walking in an area where prostitution flourished. They
watched her talking with a male motorist while wearing tight black pants and a partially
opened shirt exposing her bra. She entered the vehicle of a second motorist and rode off.
Officers stopped the car and arrested Abigail. Abigail’s mother reported Abigail missing
two weeks earlier.
              The Los Angeles County District Attorney filed a petition under Welfare
and Institutions Code section 602 alleging Abigail loitered to commit prostitution (Pen.
Code, § 653.22, subd.(a); all statutory citations are to the Penal Code unless noted).
Abigail admitted the allegation and the juvenile court transferred the case to Orange
County where Abigail’s mother lived. The court placed Abigail on probation on various
terms and conditions.
              On April 8, Abigail left home ostensibly to visit her probation officer but
did not return. The Orange County probation department filed a notice alleging Abigail
had violated probation by fighting at school (§ 415, subd. (1)), leaving home without
permission, failing to report to the probation officer, and absconding from probation and

                                             2
parental supervision. In early May, Abigail received a citation for being a pedestrian in a
roadway and loitering and Van Nuys police arrested her for prostitution the following
day. On May 8, Abigail admitted the probation violations. The court committed her to
juvenile hall or other appropriate facility for 30 days and continued her on probation.
The court advised Abigail the previously imposed “terms and conditions of probation
remain in full force and effect.”
                                             II
                                       DISCUSSION
Probation Condition Directing Abigail Not to Associate With Anyone Involved in
Prostitution Activities Of Any Type is Vague and Must Be Modified
              The court advised Abigail on the record “You are not to associate with
anyone who is involved in prostitution activities of any type.” The minute order from the
hearing provides, “Minor not to associate with anyone knowlingly [sic] involved in
prostitution activity of any type.” (Italics added.) (See In re Byron B. (2004)
119 Cal. App. 4th 1013, 1018 [oral pronouncement in the reporter’s transcript and minute
order should be harmonized to the extent possible].)
              The parties agree the condition is unconstitutionally vague because the
court’s oral pronouncement and the minute order do not unambiguously provide Abigail
must know the persons with whom she is prohibited from associating are involved in
prostitution activity. (In re Sheena K. (2007) 40 Cal. 4th 875, 890; In re H.C. (2009)
175 Cal. App. 4th 1067, 1071 [requirement is that the minor be “‘possessed of
knowledge’”; condition modified to read “‘You [] will not associate with any person
known to you to be on probation, on parole or a member of a criminal street gang’”].)
We accept the Attorney General’s concession and will modify the probation condition as
follows: “You are not to associate with anyone you know is involved in prostitution
activities of any type.”



                                             3
                                           III
                                      DISPOSITION
              The probation order is modified (§ 1260) as indicated above. The juvenile
court is directed to prepare an amended minute order incorporating the modification and
to provide a copy to the parties and the Orange County probation department. In all other
respects, the judgment is affirmed.



                                                 ARONSON, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



MOORE, J.




                                           4